                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

  CRYSTAL V.L. RIVERS,                                   )
                                                         )
         Plaintiffs,                                     )
                                                         )
  v.                                                     )       Case No. 6:18-cv-00061
                                                         )
  UNITED STATES OF AMERICA, et al,                       )
                                                         )
         Defendants.                                     )

                  MOTION TO DISMISS FILED BY THE UNITED STATES,
                     KAREN DEER, AND MARY LOU PRILLAMAN

         The United States, Karen Deer, and Mary Lou Prillaman together file this motion to dismiss

  all claims against them. Plaintiff’s constitutional claim against Deer and Prillaman in their

  individual capacities should be dismissed under Federal Rule of Civil Procedure 12(b)(6) because

  Plaintiff has no constitutional right to have the underlying financial disputes investigated, indicted,

  or prosecuted, and they are entitled to qualified immunity. Additionally, Plaintiff’s claims under

  the Federal Tort Claims Act, 28 U.S.C. § 2671, et seq. should be dismissed under Federal Rule of

  Civil Procedure 12(b)(1) for lack of subject matter jurisdiction because she failed to exhaust

  administrative remedies. The tort claims also should be dismissed under Federal Rule of Civil

  Procedure 12(b)(6) for failure to state a claim upon which relief can be granted because Plaintiff

  lacks standing to bring a selective prosecution claim, the United States enjoys absolute

  prosecutorial immunity, and Virginia law does not recognize a selective prosecution tort.

  Moreover, Plaintiff’s requested injunctive relief should be denied because Plaintiff is not entitled

  to extraordinary relief or any at all. The Court also should deny Plaintiff’s motion to disqualify

  AUSA Winn or move this case to a different United States Attorney’s Office.

         A memorandum of law in support of this motion is filed contemporaneously.


                                                    1

Case 6:18-cv-00061-EKD-JCH Document 295 Filed 11/12/19 Page 1 of 2 Pageid#: 6585
                                                       Respectfully submitted,

                                                       THOMAS T. CULLEN
                                                       United States Attorney


  Date: November 12, 2019                              /s/ Sara Bugbee Winn
                                                       Sara Bugbee Winn
                                                       Assistant United States Attorney
                                                       Virginia State Bar No. 35924
                                                       Lara M. McMahon
                                                       Third Year Practice Law Clerk
                                                       Western District of Virginia
                                                       P. O. Box 1709
                                                       Roanoke, VA 24008-1709
                                                       Tel: (540) 857-2250
                                                       Fax: (540) 857-2283
                                                       Email: sara.winn@usdoj.gov


                                    CERTITICATE OF SERVICE

         I hereby certify that I have this 12th day of November, 2019, caused the foregoing to be

  electronically filed with the Clerk of the Court using the CM/ECF system, which will send

  notification to all counsel of record and mailed a copy thru the United States Postal Service to the

  following non-CM/ECF participant:



         Crystal VL Rivers
         3831 Old Forest Road, Suite 6
         Lynchburg, VA 24501

                                                       /s/ Sara Bugbee Winn
                                                       Assistant United States Attorney




                                                   2

Case 6:18-cv-00061-EKD-JCH Document 295 Filed 11/12/19 Page 2 of 2 Pageid#: 6586
